As filed with the Securities and Exchange Commission on August 10, 2011 1933 Act Registration No. 333-167073 1940 Act Registration No.811-22417 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.3 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No.4 [X] Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Nicholas Dalmaso Morrison Warren, Esq. Destra Investment Trust Chapman and Cutler LLP 901 Warrenville Road, Suite 15 111 West Monroe Street Lisle, Illinois 60532 Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. CONTENTS OF REGISTRATION STATEMENT This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet Part A - Prospectus for Destra High Dividend Strategy Fund Part B - Statement of Additional Information for Destra High Dividend Strategy Fund Part C - Other Information Signatures Index of Exhibits Exhibits Prospectus August 10 , 2011 Destra High Dividend Strategy Fund ClassTicker Symbol Class A Class C * Class P * Class I *Class C and Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE
